       Case 2:19-cv-05445-BMS Document 18-14 Filed 04/29/20 Page 1 of 9




                       THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 E.H. and R.H., individually and on behalf of
 their daughter, K.H;
                                                   Civil Action
 T.C. and M.C., individually and on behalf
 of their daughter, E.C.;                          No. 19-cv-5445-BMS

 G.K. and W.M., individually and on behalf
 of their son, E.K.;

 J.B. and J.B., individually and on behalf of
 their daughter, G.B.,
                                     Plaintiffs,

 v.

 Wissahickon School District,
                                    Defendant.

                      DECLARATION OF ILENE YOUNG, ESQUIRE

       I, Ilene Young Esquire, hereby depose and state the following.

       1. I am an attorney, licensed and admitted to practice before the Pennsylvania Supreme

Court, the United States Court of Appeal for the Third Circuit, the United States District Court for

the Eastern District of Pennsylvania, and the Court of Appeals for Veterans Affairs.

       2. I received my J.D. with honors, three bests, two awards, from Temple University

School of Law, Philadelphia, Pennsylvania, in 1981.

       3. I am the principal attorney of Ilene Young Law Offices, with offices in Langhorne and

Doylestown, Bucks County, Pennsylvania, concentrating practice in the legal issues of families of

children with disabilities, including education and special education law, higher education law,

disability entitlements, guardianship and special needs trusts, and disability issues in family law.
       Case 2:19-cv-05445-BMS Document 18-14 Filed 04/29/20 Page 2 of 9

Declaration of Ilene Young, Esquire
E.H. et al v Wissahickon School District
19-cv-5449

Approximately 75% of my practice over the past ten years has arisen under the Individuals with

Disabilities Education Act (IDEA).

       4. I litigated many disability rights cases, representing plaintiffs in United States District

Court, the Court of Appeals for the Third Circuit, Pennsylvania Superior Court, Courts of Common

Pleas, and such state and federal administrative forums as the Social Security Administration, and

the Commonwealth of Pennsylvania’s Department of Education Office of Dispute Resolution,

Social Security Administration, Department of Welfare, and Human Rights Commission.

       5. Reported cases in which I served as plaintiff’s counsel in student disability and school

law actions include: R.B. v. Mastery Charter Sch., 2011 U.S. Dist. LEXIS 3429, 78 Fed. R. Serv.

3d (Callaghan) 573, 2011 WL 121901 (E.D. Pa. Jan. 11, 2011), aff’d R.B. v. Mastery Charter Sch,

No. 11-1009 (3d Cir. 2013); Centennial Sch. Dist. v. S.D., 2011 U.S. Dist. LEXIS 64438 (E.D. Pa.

June 17, 2011); Council Rock Sch. Dist. v. M.W., 2012 U.S. Dist. LEXIS 104203 (E.D. Pa. July

24, 2012); Johnson v. Temple Univ., 2014 U.S. Dist. LEXIS 96997 (E.D. Pa. July 17, 2014); H.D.

v. Cent. Bucks Sch. Dist., 902 F. Supp. 2d 614, 2012 U.S. Dist. LEXIS 141855, 2012 WL 4510726

(E.D. Pa. 2012); J.M. v. Nobel Learning Cmtys., Inc., 2013 U.S. Dist. LEXIS 129487, 2013 WL

4833846 (E.D. Pa. Sept. 10, 2013); M.J. v. Tredyffrin Easttown Sch. Dist., 2013 U.S. Dist. LEXIS

138227, 2013 WL 5377846 (E.D. Pa. Sept. 26, 2013); In Re: the Educational Assignment of J.D.,

Pa Spec. Ed. Appeal # 1742 (2006); In Re: the Educational Assignment of CP, Pa Spec Ed Appeal

# 1741 (2006): In Re: the Educational Assignment of RD, Pa Spec Ed Appeal # 1813 (2007); In

Re: the Educational Assignment of DA, Pa Spec Ed Appeal # 1922 (2007); D.D. v School District

of Phila, ODR # 9410-08-09 (2010); M.J. v TDE School District, ODR #3127-11-12(2013);D.H.

v Pennsbury School District, ODR # 5871-05-06 (2006); J.D. v Westchester School District, ODR

#8696-07-08 (2008); Z.G. v Council Rock School District, ODR#9727-08-09(2010); S.D. v

                                                                                                   2
       Case 2:19-cv-05445-BMS Document 18-14 Filed 04/29/20 Page 3 of 9

Declaration of Ilene Young, Esquire
E.H. et al v Wissahickon School District
19-cv-5449

Centennial School District, ODR#9645-08-09(2010); I.B. v Upper Dublin School District,

ODR#17847-15-16(2017); J.V. v Downingtown Area School District, ODR#16887-15-16 (2016);

C.P v Council Rock School District, ODR#5853-05-06 (2006); M.D. v Central Bucks School

District, ODR#15949014015 (2016); S.T. v Central Bucks School District, ODR#8133-07-08

(2008); R.R. v Pennsbury School District, ODR#9611-08-09 (2009); I.S. v Columbia Borough

School District, ODR#15762-14-15 (2015); D.J. v Minersville School District, ODR#6430-05-06

(2006); M.W. v Central Bucks School District, ODR#01297-09-10 (2011); H.D. v Central Bucks

School District, ODR#00984-09-10 (2020); D.S. v Central Bucks School District, ODR#0321-09-

10 (2010); A.R. v SD Phila.,ODR#1448-10-11 (2011); N.H v Central Bucks School District,

ODR#1442-10-11 (2011); B.D. v Pennsbury School District, ODR#00865-09-10(2010).

       6. In addition to litigation, I initiate, negotiate, and resolve IDEA claims for clients

resulting in substantial settlements and equitable relief, including tuition reimbursement or

multiple year prospective payments, compensatory education funds, and attorney’s fee

reimbursements at my requested rate.

       7. I am an active and participating member of professional organizations related to my

areas of practice, including the Pennsylvania Bar Association and its sections and committees: The

Legal Services for Exceptional Children Committee; the Civil Rights Section and Equal and Civil

Rights Committee; the Children’s Rights Section; and the Family Law Section, for which I served

as course planner for Special Needs Issues in Domestic Relations. I am a member of the Bucks

County Bar Association, for which I served as Bench Bar presenter for Special Needs Issues in

Domestic Relations. I am a member of COPAA, the Council of Parent Attorneys and Advocates,

a national collegiate organization of plaintiff’s attorneys, parents and advocates in special

education law under the IDEA.

                                                                                                3
       Case 2:19-cv-05445-BMS Document 18-14 Filed 04/29/20 Page 4 of 9

Declaration of Ilene Young, Esquire
E.H. et al v Wissahickon School District
19-cv-5449

       8. In addition to my work as a plaintiff’s attorney, I served a professional appointment on

the Governor’s Children’s Behavioral Health Task Force, as an elected member of the executive

board of the Bucks County Democratic Party, and vice-chairman of the Upper Makefield

Democratic Committee.

       9. I have been an instructor, presenter, and author of practice materials and guides, in

special education law seminars, including: Ethical Issues in Special Education Law, author,

presenter, Pennsylvania Bar Institute Exceptional Children’s Conference, Lancaster, PA (2018);

2014 and 2015 Federal Caselaw Review, 2014, 2015, author, presenter, PAPAR Annual

Roundtable, Quakertown, PA; Evidentiary Issues in Special Education Litigation: An Advanced

Practitioner’s Seminar, 2014, co-author, co-presenter, Pennsylvania Bar Institute Exceptional

Children’s Conference, Lancaster, PA 2014; Bullying and Disabilities Harassment Update, 2011,

2012, author, presenter, Pennsylvania Bar Institute Exceptional Children’s Conference,

Harrisburg, PA and Philadelphia, PA; Special Education Issues in Family Law, 2010, author,

presenter, Pennsylvania Bar Institute Exceptional Children’s Conference, Harrisburg, PA &

COPAA National Conference, 2010, St. Louis, Missouri; The Legally Sufficient IEP: A Page by

Page Guide, an Advanced Seminar for Practitioners 2009, author, presenter, Pennsylvania Bar

Institute, Exceptional Children’s Conference, Harrisburg, PA; Special Education and Special

Needs Practice Issues in Domestic Relations, 2008, author, presenter and course planner for

statewide professional CLE, Pennsylvania Bar Institute, Harrisburg, PA; Medically Fragile

Children: Legal Issues for Practitioners, 2008, author and presenter, Pennsylvania Bar Institute;

Special Needs Issues in Domestic Relations Practice, An introduction and practice guide to legal

issues of special needs individuals in family law, for general practitioners, members of the

judiciary, and domestic relations attorneys, Bucks County Bench Bar Conference, Doylestown,

                                                                                                4
       Case 2:19-cv-05445-BMS Document 18-14 Filed 04/29/20 Page 5 of 9

Declaration of Ilene Young, Esquire
E.H. et al v Wissahickon School District
19-cv-5449

PA, author and co-presenter with The Hon. Susan Devlin Scott, Susan Eisenberg, Esquire, and

Grace Deon Esquire.; Bully and Disabilities Harassment: Finding a Cause of Action, author, co-

presenter, 2007, Pennsylvania Bar Institute, Harrisburg, PA; Top Ten Ethical Problems in Special

Education Practice, co-author, co-presenter, 2006, Pennsylvania Bar Institute, Harrisburg, PA;

School Violence: Zero Tolerance and Students with Disabilities, author, presenter, contribution

to Discipline of Special Education Students in Pennsylvania, 2005, Lorman Education Services,

Eau Claire, WI; Discipline Procedures Applicable to Students with Special Needs: Behavioral

Support, Intervention and Discipline, author, co-presenter, contribution to Discipline of Special

Education Students in Pennsylvania, 2005, Lorman Education Services, Eau Clair, WI; Special

Education Law: An Introduction, presenter, 2005, Louisiana Bar Association Publications, Baton

Rouge, LA.

       10. I am professionally and personally familiar with most members of the special education

plaintiff’s bar in the Commonwealth.

       11. I negotiated attorney’s fee provisions under the IDEA’s fee shifting provisions in over

a hundred cases, on behalf of plaintiffs, and prepared attorney’s fee petitions. I researched and am

familiar with the current case law concerning attorney’s fee awards under IDEA and the rates have

been approved under that case law. Through my professional activities, research, and direct

familiarity with the members of our bar and their practices, I have contemporary and relevant

knowledge of the fees charged by attorneys in our field in Pennsylvania. Through negotiations and

discussions with Defense counsel I am also aware of the customary approved reimbursement rates

for experienced Plaintiff’s counsel in special education law matters.

       12. My own services are currently billed at a rate of $400 per non-litigation hour and

$450.00 per litigation hour via non-contingent, pay as you go, fee agreement structure.

                                                                                                  5
       Case 2:19-cv-05445-BMS Document 18-14 Filed 04/29/20 Page 6 of 9

Declaration of Ilene Young, Esquire
E.H. et al v Wissahickon School District
19-cv-5449

       13. As a practicing litigator for almost forty years, I am familiar with the complexity and

number of hours required in IDEA cases from complaint through resolution through administrative

due process, district court de novo review, and appeal.

       14. I am familiar with the professional background and reputation of Judith Gran, Esquire,

Catherine Merino Reisman, Esquire, and Amelia Carolla, Esquire.

       15.    Judith Gran is a partner in Reisman Carolla Gran Zuba LLP and has more than thirty-

five years’ experience practicing disability rights law. She graduated cum laude from Temple Law

School in 1983 where she served on the Temple Law Quarterly. Before joining Reisman Carolla

Gran Zuba LLP she was a staff attorney at the Public Interest Law Center of Philadelphia, where

she served as a Director of Disability Projects.

       16.    Ms. Gran is a founding member of the Council of Parent Attorneys and Advocates

(COPAA) and served on the board from 1998 to 2009 and its chair from 2002 to 2004. She

received COPAA’s highest award, the Diane Lipton Award for Outstanding Educational Advocacy,

in 2009.

       17.    Ms. Gran has represented dozens of special education students in administrative and

judicial proceedings in Pennsylvania, New Jersey, and other states including Virginia, West

Virginia, Minnesota, Missouri, Oklahoma, Colorado and Tennessee. She served as lead counsel

in the class action suit Gaskin v. Commonwealth of Pennsylvania, No. 94-4048 (E.D. Pa.), the

seminal case in the Third Circuit to enforce the least restrictive environment mandate of the

Individuals with Disabilities Education Act.

       18.    Catherine Merino Reisman is the founding partner of Reisman Carolla Gran Zuba

LLP. She graduated in 1989 from Yale Law School, where she served as an editor of the Yale Law

Journal, as a founding member of the Yale Journal of Law and Feminism, and as a director of the

                                                                                                6
        Case 2:19-cv-05445-BMS Document 18-14 Filed 04/29/20 Page 7 of 9

Declaration of Ilene Young, Esquire
E.H. et al v Wissahickon School District
19-cv-5449

Labor Law Project and Student-Funded Fellowships. She has been practicing law for

approximately thirty years.

        19.    She was a law clerk to the Honorable Edward N. Cahn, Chief Judge for the United

States District Court for the Eastern District of Pennsylvania. Before founding Reisman Carolla

Gran in 2008, Ms. Merino Reisman practiced employment law at a Philadelphia firm and worked

“Of Counsel” for a regional mid-sized firm, where she co-chaired the Special Education practice

group in addition to handling appellate, commercial and employment litigation. At Reisman

Carolla Gran & Zuba, she maintains a national disability rights practice.

        20.    Ms. Merino Reisman is a leader in COPAA, the leading national organization of

advocates, parents and attorneys representing students with disabilities. She has served as

COPAA’s chair and currently serves as a board member and as Co-Chair of COPAA's Amicus and

Committee, in which capacity she is responsible for overseeing COPAA’s extensive practice as

amicus curiae in cases in the United States Courts of Appeals. She is a former parent member of

the Program Advisory Board to the New Jersey Coalition for Inclusive Education. Ms. Merino

Reisman speaks regularly to groups of parents and attorneys regarding special education, civil

rights, and disability rights.

        21.    Amelia Carolla is a founding partner in Reisman Carolla Gran Zuba LLP.       She

graduated from Rutgers-Camden Law School in 1995, where she was an Editor of the Rutgers

Law Journal.     She served as a law clerk in the New Jersey Superior Court for the Honorable

Charles M. Rand, J.S.C. From 1996 to 2000, she specialized in commercial litigation matters with

Flaster/Greenberg, P.C. and Montgomery, McCracken, Walker & Rhoads, LLP where she co-

founded the Special Education Law Practice Group with Catherine Merino Reisman.

        22.    Ms. Carolla is a current member of COPAA, regularly publishes articles related to

                                                                                              7
          Case 2:19-cv-05445-BMS Document 18-14 Filed 04/29/20 Page 8 of 9

Declaration of Ilene Young, Esquire
E.H. et al v Wissahickon School District
19-cv-5449

special education law and presents at conferences by requests of parents on special education and

the rights of individuals with disabilities.   She also taught special education law as an adjunct

professor at Temple University-Beasley School of Law in 2009 and 2010.

          23. I have reviewed each attorney’s biography and the record of her work in this case and

rely upon these records in the preparation of this affidavit.

          24. I have reviewed the curriculum vitae, declarations and/or bios for each of these

attorneys upon which I have relied in making this declaration. I have also known these attorneys

for many years. They are among the most highly respected and experienced members of the local,

and national, special education bar. Their reputations in the legal community, established through

the consistently superb quality of their professional legal work product, is at the pinnacle of the

disability rights section of the bar.

          25. Based upon the foregoing, it is my opinion that the hourly rates sought by Judith Gran,

Esquire of $590.00 per hour, Catherine Merino Reisman, Esquire, of $525.00 per hour, and Amelia

Carolla, Esquire, of $480.00 per hour are reasonable.

          26. Based upon the foregoing, it is my opinion that at the number of hours in this matter,

which involved administrative and District Court actions, is more than reasonable at 260.30 hours

for the G.B. matter, 147.30 for the E.C. matter, 190.80 for the K.H. matter, and 246.70 for the E.K.

matter. I also believe that the number of hours spent litigating the fee aspect of the matter to be

reasonable.

          27. I declare under penalty of perjury under the laws of the United States of America and

pursuant to and subject to the penalties of 28 U.S.C. § 1746, relating to unsworn falsification to

authorities, that the foregoing is true and correct to the best of my knowledge, information, and

belief.

                                                                                                   8
       Case 2:19-cv-05445-BMS Document 18-14 Filed 04/29/20 Page 9 of 9

Declaration of Ilene Young, Esquire
E.H. et al v Wissahickon School District
19-cv-5449




Dated: April 14, 2020
_____________________________              _______________________________
                                              Ilene Young, Esquire
                                              PA ID # 35704
                                              Ilene Young Law Offices
                                              172 Middletown Boulevard
                                              Suite 204
                                              Langhorne, PA 19047
                                              215-750-9500
                                              Iyoung@ileneyoung.com




                                                                             9
